


Exhibit 10.12
eBAY INC.
2003 DEFERRED STOCK UNIT PLAN
ELECTING DIRECTOR AWARD AGREEMENT


This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of deferred stock units (“DSUs”) granted
to you under the eBay Inc. 2003 Deferred Stock Unit Plan (the “Plan”) and
pursuant to your election to defer your Annual Retainer.
1.The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan.
2.    Award. The number of DSUs subject to this Award is set forth at the end of
this Award Agreement. Each DSU constitutes an unfunded and unsecured promise of
eBay to deliver (or cause to be delivered) to you, subject to the terms of this
Award Agreement, one share of Common Stock (the “Share” or the “Shares” as the
context requires) (or, in the sole discretion of the Committee, cash, securities
or other property equal to the Fair Market Value thereof) as soon as practicable
but in no case more than 10 days following the Delivery Date as provided herein.
You shall also be entitled to receive an amount in cash equal to the sum of any
declared dividends on the Shares which the record date therefor occurred after
the date of grant and prior to delivery (the “dividend equivalent rights”).
Except as otherwise provided herein, until the Delivery Date, you have only the
rights of a general unsecured creditor, and no rights as a stockholder, of eBay.
THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND
THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE
OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 16.
3.    Vesting. You shall be vested in 100% of this grant of DSUs on the Date of
Grant specified at the end of this Award Agreement.
4.    DSU Account.
A bookkeeping account will be established for you which shall be credited with
all DSUs and any dividend equivalent rights that have been granted to you.
5.    Delivery of Shares/DSU Payments.
(a)    Except as provided in this Paragraph 5 and in Paragraphs 6, 8 and 9, the
Shares underlying the DSUs and any dividend equivalent rights corresponding to
the DSUs shall be delivered as soon as practicable but in no case more than 10
days following the Delivery Date specified at the end of this Award Agreement.
The Company may, at its option, deliver cash, securities or other property in
lieu of all or any portion of the Shares otherwise deliverable. Such payment
shall be equal in value to the product of the number of Shares to be delivered
on the Delivery Date and the Fair Market Value of one Share of Common Stock on
the Delivery Date. You shall be deemed the beneficial owner of the Shares at the
close of business on the Delivery Date and shall be entitled to any dividend or
distribution that has not already been made with respect





--------------------------------------------------------------------------------



to such Shares if the record date for such dividend or distribution is after the
close of business on the Delivery Date. Notwithstanding the foregoing, if the
Delivery Date occurs at a time when you are considered by the Company to be one
of its “covered employees” within the meaning of Section 162(m) of the Code
and/or if you are considered to be one of the Company’s “specified employees”
within the meaning of Section 409A(a)(2)(B) of the Code and applicable Treasury
regulations and guidance issued from time to time thereunder (including, without
limitation, any regulations and guidance setting forth the time period with
respect to which the determination whether you are a “specified employee” must
be made), then, unless the Committee determines otherwise, delivery of the
Shares (or cash) automatically shall be deferred until six months after you have
ceased to be an employee of the Company or have otherwise separated from service
with the Company. Such deferral shall not affect the number of shares or the
amount of cash to be delivered.
(b)    Notwithstanding the foregoing, all DSUs and any dividend equivalent
rights shall become payable immediately upon a Change in Control. “Change in
Control” means (a) a dissolution or liquidation of eBay, (b) a merger or
consolidation in which eBay is not the surviving corporation (other than a
merger or consolidation with a wholly-owned subsidiary, a reincorporation of
eBay in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of eBay or their relative stock holdings
and the Awards granted under this Plan are assumed, converted or replaced by the
successor corporation, which assumption, conversion or replacement will be
binding on all grantees), (c)  merger in which eBay is the surviving corporation
but after which the stockholders of eBay (other than any stockholder which
merges (or which owns or controls another corporation which merges) with eBay in
such merger) cease to own their shares or other equity interests in eBay,
(d) the sale of substantially all of the assets of eBay, or (e) the acquisition,
sale or transfer of more than 50% of the outstanding shares of eBay by tender
offer or similar transaction; provided, however, that in no event will a “Change
of Control” be deemed to have occurred for purposes of this Award Agreement if
such event would not constitute a change in the ownership or effective control
of eBay, or in the ownership of a substantial portion of the assets of eBay for
purposes of Section 409A of the Code and applicable Treasury regulations and
guidance issued from time to time thereunder.
(c)    “Delivery Date” means the date of your termination of service with the
Board.
6.    Disability and Death.
(a)    Notwithstanding any other provision of this Award Agreement, if your
service with the Company is terminated by reason of disability (as defined in
Section 409A(a)(2)(C) of the Code and as determined in the sole discretion of
the Committee), Shares (or, in the sole discretion of the Committee, cash,
securities or other property in lieu of all or any part thereof) corresponding
to your outstanding DSUs and any dividend equivalent rights shall be delivered
to you as soon as practicable.
(b)    In the event of your death, Shares (or, in the sole discretion of the
Committee, cash, securities or other property in lieu of all or any part
thereof) corresponding to your outstanding DSUs and any dividend equivalent
rights shall be delivered to the representative of your estate as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

2

--------------------------------------------------------------------------------



7.    Non-transferability. Except as otherwise may be provided by the Committee,
the limitations set forth in Section 3.4 of the Plan shall apply. Any assignment
in violation of the provisions of this Paragraph 7 shall be null and void.
8.    Withholding, Consents and Legends.
(a)    The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 3.2 of the Plan).
(b)    Your rights in respect of your DSUs are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as defined in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable (including, without limitation, your consenting to deductions from
your wages, or another arrangement satisfactory to the Committee, to reimburse
the Company for advances made on your behalf to satisfy any withholding and
other tax obligations in connection with this Award).
(c)    eBay may affix to certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with eBay). eBay may advise the transfer agent to
place a stop transfer order against any legended Shares.
9.    Right of Offset. The Company shall have the right to offset against the
obligation to deliver Shares under this Award Agreement any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, or amounts repayable to the Company pursuant to other director
programs) you then owe to the Company and any amounts the Committee otherwise
deems appropriate.
10.    Award Subject to Clawback. The Award and any cash payment, Shares, other
securities, other awards or other property delivered pursuant to the Award are
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
11.    No Rights to Continued Service. Nothing in this Award Agreement or the
Plan shall be construed as giving you any right to continued service with the
Company or affect any right that the Company may have to terminate your service
with the Company or alter the terms and conditions of your employment.
12.    Successors and Assigns of eBay. The terms and conditions of this Award
Agreement shall be binding upon, and shall inure to the benefit of, eBay and its
successor entities (as defined in Section 3.5 of the Plan).
13.    Committee Discretion. The Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its

3

--------------------------------------------------------------------------------



determinations shall be final, binding and conclusive.
14.    Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided, that, notwithstanding the foregoing and
Sections 1.3.1(i), 1.3.1(ii) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent, except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date on which such Shares
otherwise would have been delivered (and that in respect of such Shares you will
remain obligated to return the Shares and any dividend equivalents to the
Company in the circumstances under which the Shares would not have been
delivered pursuant to Paragraph 4 or Paragraph 5); provided further, that, such
acceleration of delivery of Shares shall not occur if such acceleration would
cause the holder of an Award to be subject to an excise tax under Section 409A
of the Code. Any amendment of this Award Agreement shall be in writing signed by
an authorized member of the Committee or a person or persons designated by the
Committee.
15.    Adjustment. The provisions of Section 1.6.2 of the Plan shall apply in
the event the Committee desires to make such equitable adjustments, designed to
protect dilution or enlargement of rights, as it may deem appropriate, in the
number and kind of Shares covered by the DSUs subject to this Award Agreement.
16.    Arbitration; Choice of Forum.
(a)    Any dispute, controversy or claim between the Company and you, arising
out of or relating to or concerning the Plan or this Award Agreement, shall be
finally settled by arbitration in San Jose, California before, and in accordance
with the rules then in effect of, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Paragraph is subject to the provisions of Paragraphs 16(b) and (c) below.
(b)    THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF SAN JOSE,
CALIFORNIA OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR
RESOLVED ACCORDING TO PARAGRAPH 16(a) OF THIS AWARD AGREEMENT. This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Company and you acknowledge that the forum designated by this
Paragraph 16(b) has a reasonable relation to the Plan, this Award Agreement, and
to your relationship with the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of this Paragraph 16.
(c)    The agreement by you and the Company as to forum is independent of the
law that may be applied in the action, and you and the Company agree to such
forum even if the

4

--------------------------------------------------------------------------------



forum may under applicable law choose to apply non-forum law. You and the
Company hereby waive, to the fullest extent permitted by applicable law, any
objection which you or the Company now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Paragraph 16(b). You and the Company undertake not to
commence any action, suit or proceeding arising out of or relating to or
concerning this Award Agreement in any forum other than a forum described in
this Paragraph 16. You and (subject to the last sentence of Paragraph 16(a)) the
Company agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon you and the Company.
(d)    You irrevocably appoint the Secretary of eBay as your agent for service
of process in connection with any action, suit or proceeding arising out of or
relating to or concerning this Award Agreement which is not arbitrated pursuant
to the provisions of Paragraph 16(a), who shall promptly advise you of any such
service of process.
(e)    You hereby agree to keep confidential the existence of, and any
information concerning, a dispute described in this Paragraph 16, except that
you may disclose information concerning such dispute to the arbitrator or court
that is considering such dispute or to your legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute).
17.    Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
18.    Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, eBay Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.
eBay Inc.
 
By
 
 
Name:
 
 
Title:
 















Recipient:






 
 
Number of DSUs:
 
 
 
Date of Grant:
 
 
 
Delivery Date:
Termination of service as a Director of the Company for any reason.
 
Also, I understand that DSUs may be delivered to me prior to such time pursuant
to the terms of the Plan and this Agreement.
 
 
 
 

I have read the Plan and this Award Agreement and I agree to these terms.
 
Participant Signature






6